DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module, in claim 1; a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module, in claim 8; an input module and a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module, in claim 18.

In figure 4 (input module 404), and/or, pars 0037 (module may include hardware, software, firmware, or combination), 0060, 0062 (input module 404 may include a clock in button, a clock out button, power on/off button, and biometric input, press/touch the clock in button, press/touch the clock out button), is interpreted to read on: input module, in claim 18.

In figure 4, GPS module 406, and/or, in par 0037 (module may include hardware, software, firmware, or combination), and pars 0053, 0060 and 0063, is interpreted to read on: a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module, in claim 1, 8, and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
In claim 18, lines 9-10, the recitation of “the recorded information the recorded information” should be changed to --the recorded information--.
Claim 20 is objected to because claim 20 is dependent on objected to independent claim 18 above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on canceled claim 2.  
Claim 3 recites the limitation "the biometric input" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 11, 12, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SENG et al. (US 2014/0025546 A1).
As to claim 1, SENG et al. discloses an electronic visit verification system for verifying a visit of a user (see par 2, time attendance tracking, see par 14 detecting location of user at clock in and clock out, see par 46, visitor using hand-held devices,  ), the system comprising: an electronic device (see par 27, hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices) having inherently a control circuit board, a microcontroller (SENG et al. inherently discloses a microcontroller (see par 27, i.e., hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices, inherently include a microcontroller and a control circuit board) provided on the control circuit board, and an input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42) attached inherently to the control circuit board and coupled inherently to the microcontroller that receives at least one input from a user, the input associated with a visit by the user (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42); and a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module (i.e., or requires only one limitation to be meet, in this case, non-internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection, and see pars 14, 35 and 36, GPS) inherently provided on the control circuit board and coupled to the microcontroller, wherein the GPS module records information based on the received at least one input from the user via the input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42) the recorded information comprising at least one of (i.e., at least one of requires only one of to meet the claimed limitation) a GPS location information (see pars 14 and 35-36, locations detected by the GPS) and a time (i.e., recorded attendances, clock-in, clock-out, see pars 14 and 35-36) and date (see par 36, start and end dates) of the visit based on the received at least one input (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42); the recorded information authenticating an electronic visit verification of the visit by the user (i.e., the recorded information, such as, 	GPS location, start and end dates, clock-in, clock-out for recorded attendances and face biometric data, are recorded information authenticating an electric visit verification of the visit by the user, see pars 14, 15, 30, 31, 35-36, 40, 41, 42).
As to claim 3, SENG et al. discloses a biometric scanner (i.e., face biometric data such as face features, see par 42) that: receives the biometric input from the user (i.e., face biometric data such as face features, see par 42); and records a GPS location of the electronic device (see par 42, view current location in a map, see pars 14-15 and 35-36, GPS and detecting locations of each user at each clock-in or clock-out occasion and the detected location, and see par 40, time attendance can be recorded, and record their time attendance even when they are in areas without an Internet connection).

As to claim 7, SENG et al. discloses wherein the input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42) comprises at least one of (i.e., at least one of, requires only one of the limitations, to meet the claimed limitations) a clock in button press, a clock out button press and a biometric input (i.e., see pars 15, 30, 41, i.e., biometric data for time log in, see par 42, face biometric data).

As to claim 8, SENG et al. discloses a non-cellular connectivity or a non-internet connectivity (i.e., “or” requires only one limitation to be meet, in this case, non-internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection) handheld electronic device (see par 27, hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices) for electronically verifying a visit of a user at a location (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42, par 30 verified if the user’s face is live, pars 35-36, GPS and detected location, par 42, biometric data is then verified, verified biometric data) and authenticating an electronic visit verification associated with the visit, comprising: a control circuit board; a microcontroller provided on the control circuit board (SENG et al. inherently discloses a microcontroller (see par 27, i.e., hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices, inherently include a microcontroller and a control circuit board, and a microcontroller provided on the control circuit board); an input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42) attached to the control circuit board and coupled to the microcontroller (inherently), wherein the input module receives at least one input from the user (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42); a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module (i.e., “or” requires only one limitation to be meet, in this case, non-internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection, and see pars 14, 35 and 36, GPS) inherently provided on the control circuit board and coupled to the microcontroller, wherein the GPS module records information based on the received at least one input from the user via the input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42), the recorded information comprising at least one of (i.e., at least one of requires only one of to meet the claimed limitation) a GPS location information (see pars 14 and 35-36, locations detected by the GPS), and a time (i.e., recorded attendances, clock-in, clock-out, see pars 14 and 35-36) and date (see par 36, start and end dates) based on the received at least one input (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42), the recorded information authenticating an electronic visit verification of the visit by the user (i.e., the recorded information, such as, GPS location, start and end dates, clock-in, clock-out for recorded attendances and face biometric data, are recorded information authenticating an electric visit verification of the visit by the user, see pars 14, 15, 30, 31, 35-36, 40, 41, 42).

As to claim 11, SENG et al. discloses a biometric scanner (i.e., face biometric data such as face features, see par 42) that: receives the biometric input from the user (i.e., face biometric data such as face features, see par 42); and records a GPS location of the electronic device (see par 42, view current location in a map, see pars 14-15 and 35-36, GPS and detecting locations of each user at each clock-in or clock-out occasion and the detected location, and see par 40, time attendance can be recorded, and record their time attendance even when they are in areas without an Internet connection).

As to claim 12, SENG et al. (US 2014/0025546 A1) discloses a printer that prints the recorded information (see pars 36, 42, 44, 45, 46, i.e., export recorded attendances for printing) in at least one of (i.e., at least one of, limits the following limitations to just one of the following) a human readable format and a codified format comprising at least one of a barcode (in this case, SENG et al. discloses a human readable format, see par 36, the recorded attendances can be viewed and exported for printing. The recorded attendances are preferred to be stored in the server and exported into a sheet format for printing, see par 44, the recorded attendances can be exported to a printable format to be printed out subsequently).

As to claim 14, SENG et al. discloses further comprising at least one battery (see par 27, hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices, i.e., smart phones, and/or, mobile computers, inherently include at least one battery) to supply power to the handheld electronic device (i.e., smart phones, and/or, electronic hand-held devices provide power to the electronic device).

As to claim 17, SENG et al. discloses wherein the input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42) comprises at least one of (i.e., at least one of requires only one of to meet the claimed limitation) a clock in button press, a clock out button press and a biometric input (i.e., see pars 15, 30, 41, i.e., biometric data for time log in, and see par 42, face biometric data).

As to claim 18, SENG et al. discloses a method for verifying a visit of a user at a location (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42, par 30 verified if the user’s face is live, pars 35-36, GPS and detected location, par 42, biometric data is then verified, verified biometric data) without cellular or internet connectivity (i.e., “or” requires only one limitation to be meet, in this case, without internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection) and authenticating an electronic visit verification associated therewith (i.e., the recorded information, such as, GPS location, start and end dates, clock-in, clock-out for recorded attendances and face biometric data, are recorded information authenticating an electric visit verification of the visit by the user, see pars 14, 15, 30, 31, 35-36, 40, 41, 42), the comprising: receiving, by an input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42), at least one input from a user, wherein the at least one input comprises at least one of (i.e., at least one of requires only one of to meet the claimed limitation) a clock in button press, a clock out button press and a biometric input (i.e., see pars 15, 30, 41, i.e., biometric data for time log in, see par 42, face biometric data); recording, by a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module (i.e., “or” requires only one limitation to be meet, in this case, non-internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection, and see pars 14, 35 and 36, GPS), information comprising at least one of (i.e., at least one of requires only one of to meet the claimed limitation) a GPS location information (see pars 14 and 35-36, locations detected by the GPS), a time (i.e., recorded attendances, clock-in, clock-out, see pars 14 and 35-36) and date (see par 36, start and end dates) based on the received at least one input (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42), the recorded information authenticating an electronic visit verification of the visit by the user (i.e., the recorded information, such as, GPS location, start and end dates, clock-in, clock-out for recorded attendances and face biometric data, are recorded information authenticating an electric visit verification of the visit by the user, see pars 14, 15, 30, 31, 35-36, 40, 41, 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SENG et al. (US 2014/0025546 A1).
As to claim 5, SENG et al. (US 2014/0025546 A1) discloses a printer that prints the information (see pars 36, 42, 44, 45, 46, i.e., export recorded attendances for printing) in at least one of (i.e., at least one of, limits the following limitations to just one of the following) a human readable format and a codified format comprising at least one of a barcode (in this case, SENG et al. discloses a human readable format, see par 36, the recorded attendances can be viewed and exported for printing. The recorded attendances are preferred to be stored in the server and exported into a sheet format for printing, see par 44, the recorded attendances can be exported to a printable format to be printed out subsequently).
SENG et al. (US 2014/0025546 A1) does not specifically specifies one of a thermal printer and a Nano printer. 
The examiner is taking “Official Notice” that a Nano printer and a thermal printer are well known printers in the printing art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the printer is at least one of a Nano printer and a thermal printer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the printer is at least one of a Nano printer and a thermal printer, because of at least one or more of the following reason(s): (1) Nano printer provides advantages such as being durable, light-weight, efficient, energy efficient, and better imaging; and/or (2) a thermal printer provides advantages such as, low cost, high quality of output, vivid color, easy to use, reasonably fast, quieter, and no warm up time.

As to claim 6, SENG et al. discloses one or more indicators that output one or more signals (see par 40, upon successful attendance recording, a message is shown on the screen of the hand-held device to notify the user (117)).
SENG et al. does not specifically specify wherein the one or more indicators comprise a light emitting diode (LED) indicator. 
The examiner is taking “Official Notice” that the one or more indicators comprise a light emitting diode (LED) indicator is/are well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the one or more indicators comprise a light emitting diode (LED) indicator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the one or more indicators comprise a light emitting diode (LED) indicator, because of at least one or more of the following reason(s): LED provides the following advantages long life, extended lifespan, energy efficiency, high brightness and intensity, low radiated heat, reliability, directional lighting, instantaneous illumination and exceptional color range.  

As to claim 13, SENG et al. (US 2014/0025546 A1) does not specifically specifies wherein the printer is at least one of a Nano printer and a thermal printer.  
The examiner is taking “Official Notice” that a Nano printer and a thermal printer are well known printers in the printing art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the printer is at least one of a Nano printer and a thermal printer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the printer is at least one of a Nano printer and a thermal printer, because of at least one or more of the following reason(s): (1) Nano printer provides advantages such as being durable, light-weight, efficient, energy efficient, and better imaging; and/or (2) a thermal printer provides advantages such as, low cost, high quality of output, vivid color, easy to use, reasonably fast, quieter, and no warm up time.

As to claim 15, SENG et al. discloses at least one indicator to output at least one signal (see par 40, upon successful attendance recording, a message is shown on the screen of the hand-held device to notify the user (117)).
SENG et al. does not specifically specifies wherein the one indicator comprising a light emitting diode (LED) indicator coupled to the microcontroller.
The examiner is taking “Official Notice” that the at least one indicator comprising a light emitting diode (LED) indicator coupled to the microcontroller, is/are well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include: at least one indicator comprising a light emitting diode (LED) indicator coupled to the microcontroller. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include: at least one indicator comprising a light emitting diode (LED) indicator coupled to the microcontroller, because of at least one or more of the following reason(s): LED provides the following advantages long life, extended lifespan, energy efficiency, high brightness and intensity, low radiated heat, reliability, directional lighting, instantaneous illumination and exceptional color range, and a LED indicator coupled to microcontroller so that the microcontroller can control the turning on and off of the LED to output at least one signal (as taught by SENG et al. at par 40, upon successful attendance recording, a message is shown on the screen of the hand-held device to notify the user (117)).

As to claim 20, SENG et al. (US 2014/0025546 A1) discloses a printer that prints the recorded information (see pars 36, 42, 44, 45, 46, i.e., export recorded attendances for printing) in at least one of (i.e., at least one of, limits the following limitations to just one of the following) a human readable format and a codified format comprising at least one of a barcode (in this case, SENG et al. discloses a human readable format, see par 36, the recorded attendances can be viewed and exported for printing. The recorded attendances are preferred to be stored in the server and exported into a sheet format for printing, see par 44, the recorded attendances can be exported to a printable format to be printed out subsequently).
SENG et al. (US 2014/0025546 A1) does not specifically specifies one of a thermal printer and a Nano printer. 
The examiner is taking “Official Notice” that a Nano printer and a thermal printer are well known printers in the printing art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the printer is at least one of a Nano printer and a thermal printer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the printer is at least one of a Nano printer and a thermal printer, because of at least one or more of the following reason(s): (1) Nano printer provides advantages such as being durable, light-weight, efficient, energy efficient, and better imaging; and/or (2) a thermal printer provides advantages such as, low cost, high quality of output, vivid color, easy to use, reasonably fast, quieter, and no warm up time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SENG et al. (US 2014/0025546 A1) in view of Keller et al. (US 2007/0145113 A1). 
As to claim 16, SENG et al. does not disclose wherein the codified format includes at least a barcode indicating location of visit. 
Keller et al. discloses barcode based time and location tracking method and system, wherein the codified format includes at least a barcode indicating location of visit (see pars 2, 32-35 and 60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. to include wherein the codified format includes at least a barcode indicating location of visit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SENG et al. by the teaching of Keller et al. to include: wherein the codified format includes at least a barcode indicating location of visit, because of at least one or more of the following reason(s): (1) so that barcodes can be used as an easy location tracking and verifying the location of the works as taught by Keller et al. in par 0002; and/or (2) to utilize barcodes to verify the location of the works and so that barcodes are used to indicate the location workers have visited and so workers cannot generate barcodes to locations they have not in fact visited, as taught by Keller et al. in pars 2 and 60.  

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 07 March 2022, with respect to the rejection(s) of claim(s) 1-3, 5-7, 8-18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and of claims 1-3, 5-7, 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (i.e., Claim 3 is dependent on canceled claim 2. Claim 3 recites the limitation "the biometric input" in line 3.  There is insufficient antecedent basis for this limitation in the claim.), Claims 1, 3, 7, 8, 11, 12, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SENG et al. (US 2014/0025546 A1), Claim 5, 6, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SENG et al. (US 2014/0025546 A1), and  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SENG et al. (US 2014/0025546 A1) in view of Keller et al. (US 2007/0145113 A1). 

Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Regarding applicant argument in page 9 that SENG makes no disclosure regarding non-cellular connectivity or a non-internet connectivity, applicant argument has been fully considered but is not found to be persuasive because a non-cellular connected or a non-internet connected GPS (Geo Positioning System) module (i.e., or requires only one limitation to be meet, in this case, non-internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection, and see pars 14, 35 and 36, GPS) (i.e., in claims 1, 8 and 18), a non-cellular connectivity or a non-internet connectivity (i.e., “or” requires only one limitation to be meet, in this case, non-internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection) handheld electronic device (see par 27, hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices) (i.e., in claim 8), and a method for verifying a visit of a user at a location (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42, par 30 verified if the user’s face is live, pars 35-36, GPS and detected location, par 42, biometric data is then verified, verified biometric data) without cellular or internet connectivity (i.e., “or” requires only one limitation to be meet, in this case, without internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection) and authenticating an electronic visit verification associated therewith (i.e., the recorded information, such as, GPS location, start and end dates, clock-in, clock-out for recorded attendances and face biometric data, are recorded information authenticating an electric visit verification of the visit by the user, see pars 14, 15, 30, 31, 35-36, 40, 41, 42) (i.e., claim 18).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOV POPOVICI/           Primary Examiner, Art Unit 2677